In this action, Special Term granted a separate, prior trial of the issue of release, to wit: “ Whether the general release set forth in paragraph ‘ Eleventh ’ of the answer to the amended complaint is a complete bar to the eight causes of action set forth in the amended complaint, and whether said release bars the right of the plaintiff to maintain said causes of action against the defendant.” Upon said trial by the court without a jury, which was waived, it appeared that all the causes of action alleged in the amended complaint arose prior to the time of the execution and delivery of the general release in question. Plaintiff claimed that although she was represented by a very capable counsel when she signed said release she did not know what she was signing because of her physical condition, concerning which she offered no medical testimony. There was no claim or proof of either fraud or duress. The court found in favor of defendant, and judgment was entered dismissing the amended complaint on the merits. Plaintiff appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, J J.